31 A.3d 283 (2011)
208 N.J. 406
In the Matter Thomas G. MASCIOCCHI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-77 September Term 2010, 067698
Supreme Court of New Jersey.
December 2, 2011.

ORDER
This matter have been duly presented to the Court by the Disciplinary Review Board pursuant to Rule 1:20-16(e), following a motion for discipline by consent in DRB 10-401 of THOMAS G. MASCIOCCHI of CLEMENTON, who was admitted to the bar of this State in 1988;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.1(b) (a pattern of neglect), RPC 1.4(c) (failure to communicate with clients), RPC 8.4(c) (misrepresentation), and RPC 1.5(a) (failure to set forth in writing the rate or basis of fee), and RPC 1.16(d) (failure to return the unearned portion of fee);
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.1(b), RPC 1.4(c), RPC 8.4(c), and RPC 1.5(a) and RPC 1.16(d), and that said conduct warrants a reprimand;
And the Disciplinary Review Board having determined that reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2009-0315E, XIV-2009-0358E, XIV-2009-0512E, XlV-2010-0035B, and XIV-2010-0112E;
And THOMAS G. MASCIOCCHI having been ordered to show cause why the Court should accept the discipline by consent or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that THOMAS G. MASCIOCCHI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.